DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 23 directed to an invention that is independent or distinct from the invention originally elected for the following reasons: applicant has elected the species as represented by Figure 4. This species includes a retention segment with a circular cross-section. Claim 23 is directed to a species with a “non-circular cross-section”. 
Applicant has received an action on the merits for the originally elected invention.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
	Applicant’s amendments dated 8/30/22 have been entered. The amendments have resolved the previously presented drawing objections and claim objections from the Office Action dated 6/7/22. 

	Applicant’s amendments have necessitated the new grounds of rejection presented below. Ungchusri (US 4927192 A) has been incorporated into the rejection below. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a plurality of retention segments insertable […] to circumferentially arrange the retention segments end to end along the channel”. The present phrasing is awkward, the examiner recommends re-phrasing the limitation as, for example, “when inserted, the plurality of retention segments are arranged […]” or other similar phrasing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “slightly longer” in claims 22 and 26 is a relative term which renders the claim indefinite. The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the examiner acknowledges the attempted functional context of the claim, namely “so as to only be capable of receiving one retention segment at a time”, it is not clear what the term “slightly longer” is intended to convey in this context. In other words, what does “slightly longer” mean that differentiates it from merely being longer or sized “so as to only be capable of receiving one retention segment at a time”? The metes and bounds of the limitation resulting from the use of the term “slightly” remains unclear. Claim 27 is/are rejected for depending from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 11, 14, 17-22, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willauer (US 5743333 A), in view of Ungchusri (US 4927192 A)

Regarding claim 1, Willauer teaches an apparatus, comprising: 
a mandrel (Fig 2, mandrel 34/38 and 12) defining a mandrel groove (Fig 2, groove 52) circumferentially extending along an outer surface of the mandrel (Fig 2, Abstract, “A circumferential groove 52 may be provided in the outer surface of the collar [38]”); 
a retaining ring (Fig 2, sleeve 40) defining a ring groove (Fig 2, groove 54) circumferentially extending along an inner surface of the retaining ring (Fig 2, Abstract, “a similar circumferential groove 54 provided in the inner surface of the end sleeve”) and an access opening (Fig 2, opening 56) to the ring groove from an outer surface of the retaining ring (Fig 2, opening 56 extends to the exterior of sleeve 40), the retaining ring positionable around the mandrel (Fig 1, Fig 2, sleeve is around the mandrel 38) to cooperatively define a channel with the ring groove and the mandrel groove (Fig 2, channel occupied and defined by element 46); and 
a retention segments (Column 6, lines 32-34, “although only one wire 46 is shown on FIG. 1, both the number and size of the wire may be selected”, in indicating that the number of wires i.e. more than one wire may be selected, a plurality is envisioned by the disclosure) insertable through the access opening into the channel for axially securing the retaining ring to the mandrel (Abstract, “retaining wire 46 [or a number of wires as suggested above] may be passed through a hole 56 in the end sleeve and into the grooves to axially interconnect the collar with the end sleeve”)
While Willauer teachers that a plurality of different retaining mechanisms may be used such as wire 46 (Column 6, lines 32-44), Willauer is silent on a plurality of retention segments circumferentially arrange the retention segments end to end along the channel and wherein each retention segment has a shape that is pre-formed to conform with a profile of the channel.
Ungchusri teaches a plurality of retention segments circumferentially arrange the retention segments end to end along the channel (Fig 7-8, plurality of segments 42 are arranged circumferentially end-to-end as seen in the channel between 10 and the outer tube) and wherein each retention segment has a shape that is pre-formed to conform with a profile of the channel (Fig 7, the segments have a shape that conforms to a profile of the channel, as seen, see also Fig 1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Willauer by having the plurality of retention segments as disclosed by Ungchusri because the retention segments are usable to retain the outer and inner portions togethers in a manner which is predictable in the art.  

Regarding claim 8, Willauer as modified further teaches wherein the plurality of retention segments span at least 180 degrees of the channel (Fig 7-8 of Ungchusri, plurality of segments 42 are arranged circumferentially across at least 180 degrees).  

Regarding claim 11, Willauer further teaches a sealing member (Fig 1, sealing member 14) secured to the mandrel by the retaining ring (Fig 1, seal 14 is held in place by collar 40 to the mandrel portion 12) and configured for deploying outwardly from the mandrel (Column 5, lines 10-11, the seal 14 is “inflatable” and is positioned outside of the mandrel thus expands outwardly from the mandrel).  

Regarding claim 14, Willauer teaches a method of securing a component to a well tool (Fig 1, well tool of Fig 1, as seen), comprising: 
positioning a retainer ring (Fig 2, sleeve 40) on a mandrel of the well tool  (Figs 1-2, mandrel 34/38, 24, and 12) to align a ring groove  (Fig 2, groove 54) circumferentially extending along an inner surface of the retaining ring (Fig 2, Abstract, “a similar circumferential groove 54 provided in the inner surface of the end sleeve”) with a mandrel groove (Fig 2, groove 52)  circumferentially extending along an outer surface of the mandrel (Fig 2, Abstract, “A circumferential groove 52 may be provided in the outer surface of the collar [38]”), thereby cooperatively defining a channel with the ring groove and the mandrel groove (Fig 2, channel occupied and defined by element 46); and 
inserting a retention segment (Column 6, lines 32-34, “although only one wire 46 is shown on FIG. 1, both the number and size of the wire may be selected) one at a time through an access opening on the retainer ring (Fig 2, opening 56; Abstract, “retaining wire 46 [or a number of wires as suggested above] may be passed through a hole 56 in the end sleeve [retainer ring 40] and into the grooves to axially interconnect the collar with the end sleeve [40]”) and progressively sliding them into the channel to circumferentially arrange the retention segments end to end along the channel (Fig 2, channel occupied and defined by element 46) 

While Willauer teachers that a plurality of different retaining mechanisms may be used such as wire 46 (Column 6, lines 32-44), Willauer is silent on inserting a plurality of retention segments one at a time and progressively sliding them into the channel to circumferentially arrange the retention segments end to end along the channel wherein each retention segment has a shape that is pre-formed to conform with a profile of the channel, and wherein inserting each retention segment includes orientating the retention segment at insertion to fit through the access opening and conform with the profile of the channel.
Ungchusri teaches inserting a plurality of retention segments one at a time and progressively sliding them into the channel to circumferentially arrange the retention segments end to end along the channel (Fig 7-8, plurality of segments 42 are arranged circumferentially end-to-end as seen in the channel between 10 and the outer tube)  wherein each retention segment has a shape that is pre-formed to conform with a profile of the channel  (Fig 7, the segments have a shape that conforms to a profile of the channel, as seen, see also Fig 1-2), and 
wherein inserting each retention segment includes orientating the retention segment at insertion to fit through the access opening and conform with the profile of the channel (Fig 7, the segment 42 is oriented such that is able to fit through the access opening 20 as seen and conform to the profile as seen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Willauer by having the plurality of retention segments as disclosed by Ungchusri because the retention segments are usable to retain the outer and inner portions togethers in a manner which is predictable in the art.  

Regarding claim 17, Willauer as modified further teaches filling at least 180 degrees of the channel with the plurality of retention segments (Fig 7-8 of Ungchusri, plurality of segments 42 are arranged circumferentially across at least 180 degrees).  

Regarding claim 18, Willauer further teaches securing a sealing member (Fig 1, sealing member 14) to the mandrel with the retaining ring (Fig 1, seal 14 is held in place by collar 40 to the mandrel portion 12).  

Regarding claim 19, Willauer further teaches further securing the sealing member to the mandrel by positioning a second retainer ring (Fig 1, collar 62 secures the lower end of seal 14) about the mandrel (Fig 1, collar 62 is on the mandrel 12/24) and inserting a second plurality of retention segments through an access opening on the second retainer ring (Abstract, “retaining wire 46 may be passed through a hole 56 in the end sleeve [62]”) and into a second channel defined between a ring groove on the second retainer ring and another mandrel groove on the mandrel (Abstract, “[…] into the grooves to axially interconnect the collar with the end sleeve”, see also Fig 1 with lower collar 24 and end sleeve 62).  

Regarding claim 20, Willauer as modified further teaches wherein each retention segment comprises a circular cross-section, a stepped cross section, or a beam-shaped cross section (Fig 7-8 of Ungchusri, plurality of segments 42 are polygon beam-shaped). 

Regarding claim 21, Willauer as modified by Ungchusri further teaches wherein a length of each retention segment is longer than it is wide and is longer than a width and a height of a cross section of the channel cooperatively defined with the ring groove and the mandrel groove (Fig 7, Fig 8 of Ungchusri, note that the channel largely corresponds to the width of the segment 42 and the shortest height of the segment 42. The length, as seen, is larger than these cross sections).  

Regarding claim 22, Willauer as modified by Ungchusri further teaches wherein the access opening is slightly longer than the retention segment so as to only receive one retention segment at a time (Fig 2, of Ungchusri, the access opening 20 is longer than the segment as seen, and must be so in order to fit the retention segment).  

Regarding claim 25, Willauer as modified by Ungchusri further teaches wherein each retention segment is longer than it is wide and is longer than a width and a height of a cross section of the channel cooperatively defined with the ring groove and the mandrel groove (Fig 7, Fig 8 of Ungchusri, note that the channel largely corresponds to the width of the segment 42 and the shortest height of the segment 42. The length, as seen, is larger than these cross sections), wherein inserting each retention segment includes orienting the retention segment to fit through the access opening (Fig 7 of Ungchusri, when inserted, the segment 42 must inherently by oriented to fit into the opening as seen).  

Regarding claim 26, Willauer as modified by Ungchusri further teaches wherein the access opening is slightly longer than the retention segment so as to only be capable of receiving one retention segment at a time  (Fig 2, of Ungchusri, the access opening 20 is longer than the segment as seen, and must be so in order to fit the retention segment).  

Claims 3-4, 15, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willauer (US 5743333 A), in view of Ungchusri (US 4927192 A), further in view of Morrison (US 20130069366 A1). 

Regarding claim 3, while Willauer teachers that a plurality of different retaining mechanisms may be used such as wire 46 (Column 6, lines 32-44), Willauer is silent on a closure removably securable to the retaining ring to close the access opening and secure the plurality of retention segments in the channel.  
Morrison teaches a closure (Fig 16, element 200, see also Fig 15) removably securable to the retaining ring (Fig 14A-15, locking body 200 with top end is removably inserted into opening 212 of the outer mandrel 223/retaining ring as a modification) to close the access opening (Fig 15, access opening 212 is obstructed/closed by the closure) and secure the plurality of retention segments in the channel (Fig 16, Fig 15, the plurality of retention segments 72B would be held in place by virtue of the element 200 obstructing the access opening).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Willauer by using the retaining ring as disclosed by Morrison because Willauer makes clear that a number of different retaining rings may be usable and the locking ring of Morrison has the benefit of functioning “to prevent the shear element [the retaining ring] from coming out of the coupling” (Para 0056). 

Regarding claim 4, Willauer as modified further teaches wherein the plurality of retention segments comprise two end segments (Fig 16 of Morrison, the two retaining elements 72B proximate closure 200) disposed in the channel on opposing sides of the access opening (Fig 15, Para 0057 of Morrison where the closure would occupy the access opening the retaining elements would be on opposing sides of the access opening 212, see Fig 16), and the closure extends radially into the channel between the two end segments (Fig 16 of Morrison, the closure 200 would be between the two end segments as defined above and Para 0057, Fig 15, this would extend radially into the channel).  

Regarding claim 15, while Willauer teachers that a plurality of different retaining mechanisms may be used as wire 46 (Column 6, lines 32-44), Willauer is silent on securing a closure to the retaining ring to close the access opening after inserting the plurality of retention segments into the channel.  
	Morrison teaches securing a closure (Fig 16, element 200, see also Fig 15) to the retaining ring (Fig 14A-15, locking body 200 with top end is removably inserted into opening 212 of the outer mandrel 223/retaining ring as a modification) to close the access opening (Fig 15, access opening 212 is obstructed/closed by the closure) after inserting the plurality of retention segments into the channel (Fig 16, Fig 15, the plurality of retention segments 72B would be held in place by virtue of the element 200 obstructing the access opening, the closure 200 would be inserted after the segments 72B are in place).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Willauer by using the retaining ring as disclosed by Morrison because Willauer makes clear that a number of different retaining rings may be usable and the locking ring of Morrison has the benefit of functioning “to prevent the shear element [the retaining ring] from coming out of the coupling” (Para 0056). 

Regarding claim 24, Willauer as modified by further teaches wherein the closure is deformable one or both of inwardly to fit into the access opening in an insertion direction or outwardly to engage an inner retention surface of the retaining ring to prevent removal (Fig 15 of Morrison, closure 200 is deformable inwardly as seen to engage the accessing opening during insertion).  

Regarding claim 28, Willauer as modified by Ungchusri further teaches deforming the closure one or both of inwardly to fit into the access opening in an insertion direction or outwardly to engage an inner retention surface of the retaining ring to prevent removal (Fig 15 of Morrison, closure 200 is deformable inwardly as seen to engage the accessing opening during insertion).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willauer (US 5743333 A), in view of Ungchusri (US 4927192 A), further in view of Milberger (US 4293148 A).

Regarding claim 7, while Willauer teachers that a plurality of different retaining mechanisms may be used as wire 46 (Column 6, lines 32-44), Willauer is silent on a key formed along one or both of the ring groove and the mandrel groove to limit circumferential movement of the retention segments along the channel.  
	Milberger teaches a key (Fig 3, key element 64b, see also Fig 2) formed along one or both of the ring groove and the mandrel groove (Fig 2-3, this key 64b is on the inner tubular groove as seen/mandrel groove as a modification) to limit circumferential movement of the plurality of retention segments along the channel (Fig 3, the key 64b limits the circumferential movement of the retaining segments 70, part of the retaining ring/wire 66a).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Willauer by using the retaining mechanism and configuration as disclosed by Milberger because it offers a design to facilitate its insertion and removal (Column 4, lines 19-44), similarly, the design of Milberger is designed “to minimize the stress concentration on the loading tape and on the walls of the annular channel” (Abstract).  

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willauer (US 5743333 A), in view of Ungchusri (US 4927192 A), further in view of Hall (US 2898136 A). 

Regarding claim 27, Willauer as modified is silent on rotating one of the retaining ring and the mandrel relative to the other to facilitate movement of the inserted retention segments along the channel so that one or more additional retention segments may be inserted.  
	Hall teaches rotating one of the retaining ring and the mandrel relative to the other to facilitate movement of the inserted retention segments along the channel so that one or more additional retention segments may be inserted (Column 3, lines 52-55 “Rotation of the collar by means of the wrench in a direction opposed to the lead of the wire will easily feed the wire into the passageway of the collar in the manner shown in Fig. 3”, as a modification, the wire would be the plurality for retention segments).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Willauer by having the rotation step as disclosed by Hall because it would allow for the easy feeding of the retention segments into the channel (Column 3, lines 52-55).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                             
/ROBERT E FULLER/Primary Examiner, Art Unit 3676